—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mangano, J.), rendered November 15, 2000, convicting him of robbery in the second degree, grand larceny in the fourth degree, and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions are unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Magnano, 77 NY2d 941), and we decline to reach them in the exercise of our interest of justice jurisdiction. O’Brien, J.P., Friedmann, Schmidt and Townes, JJ., concur.